Citation Nr: 0504072
Decision Date: 02/15/05	Archive Date: 04/27/05

DOCKET NO. 99-00 404                        DATE FEB 15 2005


On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia

THE ISSUE

Entitlement to service connection for left ear hearing loss.

Appellant

WITNESS AT HEARING ON APPEAL

ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel

INTRODUCTION

The veteran served on active duty from March 1983 to March 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 1998 rating decision by the RO that, among other things, denied a claim of entitlement to service connection for hearing loss. The veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in August 2000.

Besides the issue listed above, the issue of entitlement to service connection for right knee disability was developed for appellate review following the November 1998 rating decision. In February 2001, the Board remanded the hearing loss and right knee issues to the RO for additional development. Thereafter, in June 2003, the RO granted service connection for right knee patellofemora1 pain syndrome and service connection for right ear hearing loss. Accordingly, these issues are no longer before the Board. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). The remaining issue to be decided is a claim of service connection for left ear hearing loss.

FINDING OF FACT

Any left ear hearing loss is not likely due to military service.

CONCLUSION OF LAW

The veteran does not have left ear hearing loss that is the result of disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2003).

- 2 


"REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his hearing loss is due to exposure to noise in service. Specifica11y, he c1aims that his hearing loss is the result of having worked for 10 years in arti11ery service, on a Howitzer, where he was exposed to noise. A DD Form 214 shows that the veteran's military occupational specialty was a cannon crewmember.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2003). When disease is shown as chronic in service, or within a presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected unless c1early attributable to intercurrent causes. 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2003).

For the purposes of applying the laws as administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2003).

In the veteran's case, his service medical records inc1ude a January 1983 pre-entry examination, when audiometry revealed puretone thresholds of 5, 10, 15, 5, and 10 decibels in the left ear and 5, 5, 5, 5, and 5 decibels in the right ear at 500, 1000, 2000, 3000, and 4000 Hz, respectively. In March 1986, audiometry revealed puretone thresholds of 20, 20, 15, 15, and 25 decibels in the left ear and 20, 20, 20, 15, and 15 decibels in the right ear at 500, 1000, 2000, 3000, and 4000 Hz, respectively. In March 1993, audiometry revealed puretone thresholds of 20, 20,

- 3 


20, 20, and 40 decibels in the left ear and 30, 20, 15, 20, and 20 decibels in the right ear at 500, 1000, 2000, 3000, and 4000 Hz, respectively.

Post-service records show that the veteran underwent a VA audiological evaluation in August 1998; however, a report of that examination is not of record. According to a printout from the VA Medical Center, a report of the August 1998 VA examination had been deleted from the file. The record, however, does contain an October 1998 VA audiological evaluation report, which reflects that the veteran's hearing was within normal limits in both ears. Puretone thresholds in the left ear were 10, 10, 35, 20, and 30 at 500, 1000, 2000, 3000, and 4000 Hz, respectively. Speech recognition was 100 percent.

Pursuant to the Board's February 2001 Remand, an audiological examination was conducted in June 2003 for VA through QTC Medical Services. Puretone thresholds in the left ear revealed mild sensorineural hearing loss at 2000, and 4000 Hz. Speech recognition ability of 96 percent in the left ear was noted. The examiner summarized that the veteran had sufficient audiometric pathology (hearing loss) in the left ear to substantiate a claim according to VA guidelines. It was further noted that the poor puretone and speech reception threshold (SRT) agreement suggested the veteran may have exaggerated his hearing loss. The examiner reviewed the veteran's history in the claims file and concluded that hearing testing conducted in June 2003 was sufficient to meet VA disability requirements but it could not be determined whether it was related to military noise exposure. The examiner noted that test results from October 1998 and any Auditory Brainstem Response test results were needed to determine if the veteran's hearing loss was traceable to military service.

In September 2003, the veteran underwent another audiology examination that was conducted through QTC Medical Services. Initially, the examiner noted that the veteran had been tested in June 2003 but that an opinion on whether any qualifying hearing impairment was caused by or occurred during military service could not be determined. The examiner reported that October 1998 test results had been provided in the veteran's medical record. Puretone thresholds were 10, 20, 45, 20,

- 4 


and 35 decibels in the left ear at 500, 1000, 2000, 3000, and 4000 Hz, respectively. The examiner indicated that puretone audiometry in the left ear revealed a mild sensorineural hearing loss at 2000 Hz, according to VA guidelines. Behavioral responses in the left ear were elevated and inconsistent with the June 2003 results. The examiner now summarized that the veteran did not have sufficient audiometric pathology (hearing loss) in the left ear to substantiate a c1aim. The examiner opined that the inconsistency of responses during testing, in addition to the inconsistency of September 2003's results compared to those of June 2003, suggested that the veteran may have exaggerated his hearing loss. After reviewing the medical records, the examiner opined that hearing testing conducted in September 2003 was insufficient to determine whether the veteran had hearing loss that met the VA disability requirements, or whether any such hearing loss was related to military service. The chief problem in making such determinations was the veteran's inconsistency during the September 2003 examination and poor consistency during hearing evaluations from year to year. The results obtained in September 2003 were grossly inconsistent with previous examinations, particularly in those obtained in June 2003.

The Board notes that what is significant about the evidence of record is what it does not inc1ude. Although the veteran may have been found to have left ear hearing loss by VA standards at the June 2003 QTC examination, it was conc1uded upon reexamination in September 2003 that due to the veteran's inconsistency in testing and exaggerated responses, left ear test results were simply insufficient to conc1ude that the veteran met the requirements of 38 C.F.R. § 3.385, i.e., he does not have a left ear hearing loss disability by VA standards. Nevertheless, even assuming that the veteran met the requirements of 38 C.F.R. § 3.385 at the June 2003 examination, the examiner did not provide an opinion that any such left ear hearing loss was due to military service. In fact, none of the examination reports contains the opinion that any left ear hearing loss disability is due to service, inc1uding any exposure to noise in service.

In reaching the above conc1usion, the Board has considered the statements of the veteran as well as testimony provided in August 2000 regarding the existence and

- 5 


etiology of left ear hearing loss. In this regard, the Board notes that, while the veteran is competent to recite problems, especially specific injury or symptoms he may have experienced during service and since, medical evidence is required to show current diagnosis, or a nexus to the difficulties the veteran may have experienced during or due to service. Layno v. Brown, 6 Vet. App. 465,470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 Yet. App. 492, 494-95 (1992) (lay witnesses are competent to describe painful experiences and symptoms that result therefrom).

In light of the foregoing, it is the Board's conclusion that the greater weight of evidence is against the claim of entitlement to service connection for left ear hearing loss. As there is not an approximate balance of positive and negative evidence regarding the merits of the veteran's claim that would in turn give rise to a reasonable doubt in favor of the veteran, the benefit-of-the-doubt rule is notapp1icab1e. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In adjudicating the veteran's claim, the Board has considered the applicability of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), which was signed into law on November 9, 2000. 38 C.F.R. § 3.159 (2003). The implementing regulations are applicable to all claims filed on or after the date of enactment of the VCAA - November 9,  2000 - or filed before the date of enactment and not yet final as of that date. VAOPGCPREC 7-2003. The regulations include an enhanced duty on the part of VA to notify a claimant of the information and evidence necessary to substantiate a claim for VA benefits and which information or evidence, if any, the claimant is expected to obtain and submit, and which evidence will be retrieved by VA. Quartuccio v. Principi,
16 Vet. App. 183, 187 (2002).

The implementing regulations, among other things, modified VA's duties to notify and to assist claimants. First, the changes imposed obligations on the agency when adjudicating claims. With respect to the duty to notify, VA must inform the

- 6 


claimant of information "that is necessary to substantiate the claim" for benefits. 38 C.F.R. § 3.159. Second, the regulations set out in detail the agency's "duty to assist" a claimant in the development of claims for VA benefits. The new regulations provide in part that the Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for VA benefits. Id.

VA has a duty to notify a claimant if his or her application for benefits is incomplete. The required notice must inform the applicant of any information necessary to complete the application. 38 C.F.R. § 3.159(b)(2) (2003). In this case, the veteran's application is complete. There is no outstanding information required, such as proof of service, type of benefit sought, or status of the veteran, to complete the application.

Once VA is in receipt of a complete or substantially complete application, VA must provide certain additional notices. As noted above, there is an enhanced duty on the part of VA to notify a claimant of the information and evidence necessary to substantiate a claim for VA benefits and which evidence, if any, the veteran is expected to obtain and submit, and which evidence will be retrieved by VA. Quartuccio, supra. In those cases where notice is provided to the claimant, notice is to be provided to advise that if such information or evidence is not received within one year from the date of such notification, no benefit may be paid or furnished by reason of the claimant's application. 38 U.S.C.A. § 51 03(b) (West 2002). In addition, 38 C.F.R. § 3.159(b), details the procedures by which VA will carry out its duty to provide notice.

The Board finds that VA has complied with the notice requirements contained in the implementing regulations with respect to the claim of service connection for left ear hearing loss.

In considering the VCAA, the RO wrote to the veteran in February 2002 and informed him of the changes pertaining to the VCAA and of VA's duty to assist him in the development of his service connection claim. The record reflects that the

- 7 


veteran was specifically advised of the information and evidence needed to substantiate the claim of service connection, and that the correspondence additionally informed him of what evidence VA was responsible for obtaining, and what evidence he was responsible for obtaining. The need for specific evidence from the veteran was discussed and the veteran was informed that he could request assistance in obtaining any outstanding evidence. The Board concludes that the veteran has been given the required notice in this case, at least to the extent of what was required to substantiate the claim for service connection.

The Board also notes that the VCAA's duty-to-assist provision under 38 C.F.R. § 3.159 has been fulfilled. This section of the new regulation sets forth several duties for VA in those cases where there is outstanding evidence to be obtained and reviewed in association with a claim for benefits. VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 C.F.R. § 3.159(c), (d) (2003).

In this case, the veteran was afforded the opportunity to identify any outstanding pertinent medical records regarding his claim and there is no outstanding evidence to be obtained, either by VA or the veteran. To the extent possible, VA has obtained an pertinent records fTom sources identified by the veteran with regards to his claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim. 38 C.F.R. 3.159(c)(4) (2003). In this case, the veteran was afforded a VA examination in October 1998, and QTC referral examinations for VA in June 2003, and September 2003; examiners have provided an opinion regarding the existence or etiology of any left ear hearing loss. The Board finds that another VA examination is not necessary, and that the RO has satisfied the duty-to-assist obligations with respect to medical examinations.

- 8 


The Board finds that every effort has been made to seek out evidence helpful to the veteran. This includes specific evidence identified by the veteran and evidence discovered during the course of processing his claim. The veteran has not alleged that there is any outstanding evidence that would support his contentions. Moreover, the Board is not aware of any outstanding evidence. Therefore, the Board finds that VA has complied with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

ORDER

Service connection for left ear hearing loss is denied.

MARK F. HALSEY.
Veterans Law Judge, Board of Veterans' Appeals

- 9 




